Order of disposition, Family Court, New York County (Judith Sheindlin, J.), entered on or about September 27, 1993, which, upon a finding of permanent neglect, terminated respondent’s parental rights and transferred guardianship and custody of the subject child to petitioners for purposes of adoption, unanimously affirmed, without costs.
Clear and convincing evidence established that petitioner child care agency made diligent efforts to encourage and strengthen the parental relationship, including formulating a plan for the return of the child, arranging visitation and parenting classes, and contacting respondent at least once a week. The agency cannot be faulted for not arranging counseling before respondent was willing to admit he had a problem (see, Matter of Crystal Q., 173 AD2d 912, 913, lv denied 78 NY2d 855). Clear and convincing evidence also established that respondent missed 13 out of 33 scheduled visits with the child *125without providing a reasonable excuse, a failure to maintain contact that alone would constitute an independent basis for a finding of permanent neglect (Matter of Aisha Latisha J., 182 AD2d 498, lv denied 80 NY2d 759), and failed to plan for the future of the child by proposing a living arrangement that included the possibility of leaving the child in the care of a girlfriend who, he indicated, had her own children in placement (see, Matter of Albert T., 188 AD2d 934, 937). We have considered respondent’s other arguments and find them to be without merit. Concur—Kupferman, J. P., Ross, Asch, Nardelli and Tom, JJ.